Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 1 of 28 PageID #: 745




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

UNDRAY KNIGHTEN,                                        )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 2:18-cv-00245-JPH-MJD
                                                        )
BYRD,                                                   )
K. HOBSON,                                              )
S. LANTRIP,                                             )
F. JEFFERY,                                             )
DONALDSON,                                              )
                                                        )
                               Defendants.              )


                        ENTRY GRANTING MEDICAL DEFENDANTS'
                           MOTION FOR SUMMARY JUDGMENT

         Plaintiff Undray Knighten brought this civil rights action under 42 U.S.C. § 1983. He

 alleges that his constitutional rights were violated while imprisoned at Wabash Valley Correctional

 Facility ("WVCF"). In his Eighth Amendment deliberate indifference claims against Dr. Samuel

 Byrd, Nurse Kimberly Hobson, Sergeant S. Lantrip, Correctional Officer F. Jeffery, and Sergeant

 Donaldson, see dkt. 12, 1 Mr. Knighten alleges that the defendants were deliberately indifferent to

 his serious medical needs. Dr. Byrd and Nurse Hobson have moved for summary judgment. Dkts.

 46–48, 51. 2 For the reasons explained below, the Court grants their motion, dkt. [46].




 1
   The Court refers to Dr. Byrd and Nurse Hobson as the "Medical Defendants." The Court refers to Sergeant
 Lantrip, Correctional Officer Jeffery, and Sergeant Donaldson as the "State Defendants." The clerk is
 directed to update the Medical Defendants' names on the docket to Dr. Samuel Byrd and Nurse Kimberly
 Hobson.
 2
   The State Defendants did not move for summary judgment.
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 2 of 28 PageID #: 746




                                I.      Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

 what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

 v. Vasiliades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

 if no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

 F.3d 868, 875 (7th Cir. 2009), abrogated on other grounds recognized by Jones v. Carter, 915

 F.3d 1147, 1149–50 (7th Cir. 2019).

        To survive a motion for summary judgment, the non-moving party must set forth specific,

 admissible evidence showing that there is a material issue for trial. Celotex Corp. v. Catrett, 477

 U.S. 317, 324 (1986). An affidavit used as support must be made on personal knowledge, set out

 facts that would be admissible in evidence, and show that the affiant is competent to testify on the

 matters stated. Fed. R. Civ. P. 56(c)(4). Statements that fall "outside the affiant's personal

 knowledge or statements . . . are the result of speculation or conjecture or [are] merely conclusory

 do not meet this requirement." Stagman v. Ryan, 176 F.3d 986, 995 (7th Cir. 1999). Likewise,

 unsworn statements do not meet the requirements of Rule 56. See Collins v. Seeman, 462 F.3d 757,

 760 n.1 (7th Cir. 2006).

        The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th

 Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. See Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

 2014). The Court need only consider the cited materials, but it may consider other materials in the



                                                  2
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 3 of 28 PageID #: 747




 record. Fed. R. Civ. P. 56(c)(3). The Seventh Circuit Court of Appeals has repeatedly assured the

 district courts that they are not required to "scour every inch of the record" for evidence that is

 potentially relevant to the summary judgment motion before them. Grant v. Trs. of Ind. Univ., 870

 F.3d 562, 572–73 (7th Cir. 2017).

         A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986). If no reasonable jury could find for the non-moving party, then there is no

 "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007). Not every factual dispute between

 the parties will prevent summary judgment, and the non-moving party "must do more than simply

 show that there is some metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co.,

 Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

         Finally, although pro se filings are construed liberally, pro se litigants such as Mr. Knighten

 are not exempt from procedural rules. See Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th

 Cir. 2008) (noting that "pro se litigants are not excused from compliance with procedural rules");

 Members v. Paige, 140 F.3d 699, 702 (7th Cir. 1998) (stating that procedural rules "apply to

 uncounseled litigants and must be enforced").

                                                 II.       Facts

         The Medical Defendants filed a statement of material facts not in dispute. See dkt. 47 at 2–

 12. In his response and surreply, Mr. Knighten identifies some facts that he contends are disputed.

 See dkt. 55 at 2–12; dkt. 57 at 1–4. The Court accepts those facts as true to the extent they are

 supported by admissible evidence in keeping with its duty to construe the record in the light most

 favorable to Mr. Knighten. 3


 3
   Mr. Knighten's response and surreply are not verified. See dkts. 55, 57. Thus, the Court does not consider
 statements made in those documents that are not supported by admissible evidence (e.g. deposition

                                                       3
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 4 of 28 PageID #: 748




     A.      Mr. Knighten's Medical History

          Mr. Knighten has had dizzy spells since approximately 2000. Dkt. 51 at 111:2–7. In 2003

 or 2004, while incarcerated at the Bartholomew County Jail, Mr. Knighten had a dizzy spell, fell,

 and broke his finger. Id. at 41:6–10, 42:25–43:6. Jail officials sent him to have surgery on his

 finger. Id. at 41:6–10. In 2006 and 2007, while incarcerated at the Indiana State Prison ("ISP"),

 Mr. Knighten also had dizzy spells and associated falls. Dkt. 51 at 43:7–11; dkt. 55-1 at 4, 6, 7.

 The dizzy spells were connected to migraine headaches. Dkt. 51 at 101:17–19; dkt. 55-1 at 6, 7.

 A doctor at ISP tried to treat the problem by giving Mr. Knighten medicine for migraines, adjusting

 his migraine medicine, and prescribing a muscle relaxer. Dkt. 51 at 101:2–17.

          In 2008, Mr. Knighten had surgery to remove cancer in his rectum; he also had radiation

 and chemotherapy to treat the cancer. Dkt. 25-1 at 2; Dkt. 51 at 64:13. His cancer was successfully

 treated, but he was left with irritable bowel syndrome, a condition that makes it difficult for him

 to control his bowels and causes chronic diarrhea. Dkt. 25-1 at 2; Dkt. 51 at 26:3–4. To control his

 diarrhea, doctors gave him medications that caused constipation as a side effect. Dkt. 51 at 62:24–

 63:21, 64:20–65:5.

          In 2015, Mr. Knighten had dilation surgery because he was suffering from anal stenosis. 4

 Dkt. 51 at 64:8–19. Later that year, he was transferred to WVCF. Id. at 66:5–6.


 testimony). See Collins, 462 F.3d at 760 n.1. The Court also notes that much of Mr. Knighten's response
 focuses on allegations of inadequate medical care by providers other than Dr. Byrd and Nurse Hobson
 (including complaints about his medical care at Pendleton Correctional Facility before he came to WVCF
 and at the Indiana State Prison after he left WVCF). See, e.g., dkt. 55 at 3, 10–12. In addition to being
 unsworn, those allegations are not relevant because they are directed to providers who are not defendants
 here. Finally, the Court notes that Mr. Knighten's response includes many statements that non-defendant
 doctors allegedly made to him. See, e.g., id. at 3–4 (recounting statements from Dr. George), 9 (recounting
 statements from doctor who performed CT scan). Even if these statements were sworn, the Court would
 not consider them to the extent they are offered for the truth of the matter asserted because they are
 inadmissible hearsay. See Carlisle v. Deere & Co., 576 F.3d 649, 655–56 (7th Cir. 2009) (court may not
 consider inadmissible hearsay at summary judgment).
 4
   Anal stenosis, also known as anal stricture, is the narrowing of the anal canal. See
 http://ddc.musc.edu/public/diseases/colon-rectum/anal-stenosis.html (last visited March 5, 2020).

                                                     4
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 5 of 28 PageID #: 749




     B.      Dr. Byrd and Nurse Hobson

          Dr. Byrd is a physician licensed to practice medicine in the State of Indiana. Dkt. 48-2 ¶ 2.

 He is employed by Wexford of Indiana, LLC, as a physician at WVCF. Id. ¶ 3.

          Nurse Hobson is a registered nurse licensed in the State of Indiana. Dkt. 48-1 ¶ 2. At all

 times relevant to Mr. Knighten's lawsuit, she has been employed by Wexford of Indiana, LLC, as

 the Healthcare Services Administrator ("HSA") at WVCF. Id.¶ 3.

          As the HSA, Nurse Hobson's role is purely administrative. Id. She orders medical supplies,

 hires medical staff, maintains the nursing staff schedule, responds to inmate grievances about

 medical issues, and deals with human resources issues for the medical staff. Id. She does not

 generally perform any nursing duties, although she sometimes fills in as a nurse when the facility

 is short-staffed. Id. When she does so, Nurse Hobson assesses patients, takes their vital signs,

 reports her findings to the provider (a physician, physician's assistant, or nurse practitioner), refers

 patients to the provider (if needed), and follows orders from providers (such as administering and

 dispensing medications). Id. She also enters provider orders into patients' electronic medical

 records. Id. She does not prescribe medications, order diagnostic testing, diagnose patients,

 develop treatment plans, or dictate medical care. Id. Nurse Hobson does not supervise providers

 and cannot instruct them on how to evaluate or treat patients. Id. ¶ 4. She is not the nursing

 supervisor. Id.

     C.      Medical Treatment at WVCF

          In late November 2017, Mr. Knighten stood up from his bed, had a dizzy spell, passed out,

 and hit his face on the concrete floor. Dkt. 51 at 10:17–11:7, 17:13–18, 31: 15–16, 97:3–7. 5 He


 5
   In his unsworn response, Mr. Knighten claims that he complained to Dr. Byrd about his health problems
 "for most of 2017" and that he tried to explain to Dr. Byrd that severe anal stenosis had caused similar
 problems in the past, but Dr. Byrd disagreed. Dkt. 55 at 4. Unsworn statements are not admissible at
 summary judgment, see Collins, 462 F.3d at 760 n.1, and the Court does not credit these statements here.

                                                    5
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 6 of 28 PageID #: 750




 was not able to consult with a physician about the problem until he saw Dr. Byrd on December 20,

 2017. Id. at 31:15–16, 98:8–9; Dkt. 25-1 at 2. 6

         On that day, Dr. Byrd saw Mr. Knighten for a chronic care visit. Dkt. 25-1 at 2, 8–11. At

 that time, Mr. Knighten's irritable bowel syndrome was fairly controlled with the medications

 Pamelor and Calan (also known as Verapamil). Id. at 2. Mr. Knighten was also prescribed Flomax

 for urinary retention due to an enlarged prostate. Id. Dr. Byrd's treatment notes state that Mr.

 Knighten's anorectal stricture had been a problem in the past but was stable now and that Mr.

 Knighten had noted improvement with Calan. Id. at 8. The treatment notes also state that Mr.

 Knighten was "evaluated by Colorectal surgery group in Indianapolis since last visit and stenosis

 not felt to be significant at this time" and that "[a]t this point we are > 5 yrs since surgical

 intervention and should simply repeat colonoscopy and CT scans on symptomatic vs. [every] 6mos

 to yearly basis." Id.

         At the December 20th appointment, Mr. Knighten reported that he had fainted a couple

 times over the last month, describing the problem as lightheadedness and "passing out" after

 changing positions. Dkt. 25-1 at 2, 9. Dr. Byrd viewed these symptoms as a classic presentation of

 orthostatic hypotension, which is a form of low blood pressure that happens when a person stands

 up after sitting or lying down. Id. at 2. Common signs of orthostatic hypotension are dizziness,

 burry vision, weakness, fainting, confusion, and nausea. Id. There are many possible causes of

 orthostatic hypotension, including dehydration, heart conditions, and certain medications. Id.

         Based on the diagnosis of orthostatic hypotension, Dr. Byrd ordered a chest X-ray, an

 electrocardiogram ("ECG"), and a variety of blood tests. Id. The chest X-ray was performed on

 January 5, 2018 and was normal. Id. at 2, 121. The ECG was performed on January 12, 2018. Id.


 6
   Mr. Knighten does not blame Dr. Byrd for the delay between his fall and the December 20, 2017,
 appointment. Dkt. 51 at 98–99.

                                                    6
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 7 of 28 PageID #: 751




 at 122. It showed a prolonged QT interval, which is abnormal. Id. at 2. A prolonged QT interval

 can cause dizziness and fainting, and Pamelor and Flomax can cause a prolonged QT interval. Id.

 Blood for lab work was drawn on January 17, 2018. Id. at 17. The lab results were mostly

 unremarkable, except for a high sed rate and a low hemoglobin reading. Id. at 2. Dr. Byrd did not

 believe that the abnormal labs likely explained Mr. Knighten's symptoms. Id. Because Mr.

 Knighten did not have a history of a long QT or other arrythmias, Dr. Byrd decided to discontinue

 the Pamelor and reduce his Flomax dose while monitoring the orthostatic symptoms. Id. at 2–3.

        While that testing was occurring, Mr. Knighten developed another problem. On or about

 December 29, 2017, Mr. Knighten found what he believed to be bugs or parasites on his body.

 Dkt. 51 at 34:14–17; see also dkt. 25-1 at 13. According to Mr. Knighten, he told a sergeant, who

 in turn called a "psych nurse doctor" and said that she should come talk to Mr. Knighten because

 the sergeant thought Mr. Knight was "going crazy." Dkt. 51 at 21–23. The mental health care

 worker talked to Mr. Knighten and sent him back to his cell. Id. at 23–25.

        About a month later, Nurse Hobson and another female provider saw Mr. Knighten at the

 infirmary. Id.at 66:18–67:22. Mr. Knighten does not know the name of the other provider but

 believes she was a physician or nurse practitioner. Id. at 67:21–68:3. Mr. Knighten believes that

 his sister talked to Nurse Hobson about his complaints that he had bugs on his skin, which led

 Nurse Hobson to call him to the infirmary. Id. at 68:21–69:5. Mr. Knighten testified that he "kept

 trying to show them, and they kept back and said, 'No, we don't want to see. Just take your shirt

 off.'" Id. at 67:6–8. 7 He took his shirt off, and then the female provider examined Mr. Knighten

 while Nurse Hobson served as a witness. Id. at 67:9–15, 68:14–17. The provider squeezed his back


 7
  In his unsworn summary judgment response, Mr. Knighten claims that he told Nurse Hobson and the other
 provider that he did not know what was on his back and tried to show them what was on his face and legs,
 but they did not want to examine his face and legs. Dkt. 55 at 10. Unsworn statements are not admissible
 at summary judgment, see Collins, 462 F.3d at 760 n.1, and the Court does not credit these statements.

                                                    7
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 8 of 28 PageID #: 752




 and said that Mr. Knighten had blackheads. Id. at 67:9–12. Nurse Hobson did not examine Mr.

 Knighten, but she did look at the discharge the female provider had squeezed from Mr. Knighten's

 back and agreed that he had blackheads. Id. at 74:16–75:13; Dkt. 25-1 ¶ 6. At his deposition, Mr.

 Knighten admitted that Nurse Hobson relied on the female provider's diagnosis. Dkt. 51 at 75:19–

 21. After the examination, Nurse Hobson told Mr. Knighten to go back to his cell, although he

 kept trying to explain that he did not have blackheads and asked how he could have blackheads

 when the discharge on his skin was white. Id. at 69:7–8, 75:10–13.

        On February 7, 2018, Mr. Knighten saw Dr. Byrd again. Dkt. 25-1 at 19–22. Mr. Knighten

 reported that he had had two fainting spells since the last visit. Id. Dr. Byrd noted that Pamelor had

 been decreased over the last six weeks and would be stopped that day. Id. Given that Dr. Byrd was

 stopping Pamelor, Mr. Knighten asked to be prescribed Lomotil to control his diarrhea and noted

 that Imodium had been ineffective in the past. Id. Dr. Byrd asked him to try Bentyl and Imodium

 in combination rather than Lomotil. Id. They also discussed Mr. Knighten's recent and abnormal

 weight loss (40 pounds in eight months). Id. Given Mr. Knighten's history of cancer, Dr. Byrd

 ordered a CT scan of the abdomen and pelvis with contrast. Id.at 19, 25. The treatment notes for

 the February 7 visit also suggest that Dr. Byrd added a prescription for Cleocin (also known as

 Clindamycin, an antibiotic cream) on that date, although the treatment notes do not expressly

 discuss any skin issues. Id. at 21. In an affidavit, Dr. Byrd stated that he prescribed Cleocin for

 Mr. Knighten's skin condition. Id. at 5.

        On March 11, 2018, Mr. Knighten requested health care. Id. at 32. He stated that he did not

 have blackheads, but instead had "some kind of parasite worm that's causing [him] all the health

 problems [he had] had in the past year." Id. Dr. Byrd saw Mr. Knighten again on March 14. Id. at

 35–39. During the visit, Mr. Knighten reported that Bentyl did not add much to his treatment



                                                   8
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 9 of 28 PageID #: 753




 regimen. Id. at 35. He did, however, report improvement with Calan when he could get it, noting

 that the pharmacy had had trouble filling the prescription in a timely fashion. Id. Dr. Byrd's

 treatment notes indicate that he planned to titrate Mr. Knighten's Bentyl levels and that he

 requested a renewal of Calan. Id. at 38. Dr. Byrd also noted that Mr. Knighten was scheduled for

 a CT scan. Id. at 35.

         During the March 14th appointment, Mr. Knighten also complained about having "little

 white bugs" all over his body. Id. at 4, 36. He believed they were hookworms. Id. Hookworms are

 parasites. Id. at 4. They enter the body as larvae through hair follicles in the hands and feet, which

 can cause a significant inflammatory reaction on the skin. Id. The larvae then travel to the heart

 and eventually make their way to the gastrointestinal tract, where they develop into adult

 hookworms and feed off the blood vessels in the intestines until they die. Id. at 4–5. Hookworms

 do not exit the body in adult form. Id. at 5.

         Dr. Byrd examined Mr. Knighten's skin and found only closed comedones and excoriations

 over various skin surfaces. 8 Id. at 38. Dr. Byrd believed that what Mr. Knighten thought were

 "little white bugs" and "worms" was actually just dead skin in the form of blackheads that he could

 squeeze out, not hookworms. Id. at 5, 36. Dr. Byrd believed that, if Mr. Knighten really had a

 hookworm infection, he likely would have presented with severe itching, blisters, and a red

 growing rash, not little white bumps that he could extract by squeezing the skin. Id. at 5.

 Nonetheless, Dr. Byrd ordered a parasite and ova test of Mr. Knighten's stool. Id. at 5, 28. During

 the visit, Dr. Byrd apparently told Mr. Knighten hookworms are far too large to invade single skin

 pores. Id. at 35. According to Mr. Knighten, Dr. Byrd also laughed at him and told him he had

 been "locked up too long," "was getting crazy," and did not "know what [he was] talking about."


 8
  Comedones are small, flesh-colored, white, or dark bumps that give skin a rough texture; they are caused
 by acne. See https://www.mountsinai.org/health-library/symptoms/comedones (last visited March 5, 2020).

                                                    9
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 10 of 28 PageID #: 754




  Dkt. 51 at 108:18–24. After the appointment, though, Dr. Byrd sent Mr. Knighten a note stating,

  "I stand corrected" because "[i]t appears larvae (not mature adult form [hookworms]) cause a

  cutaneous infection prior to ultimately leading to an intestinal infection." Dkt. 51 at 108:25–109:3;

  Dkt. 55-1 at 21. He noted, though, that "a significant inflammatory reaction would take place" and

  "you certainly don't appear to have a larvae infestation." Dkt. 55-1 at 21. He wrote that he was

  ordering stool testing for parasites and enclosed an article about hookworms. Id. at 21–26.

         On March 23, 2018, Mr. Knighten saw a nurse after asking Dr. Byrd to "change the little

  blue pills that you got me taking for my diarrhea" because "they make me use the toilet more."

  Dkt. 25-1 at 40. Notes from the nurse visit state that the physician was contacted and that Bentyl

  was stopped and fiber added at the direction of the physician. Id.

         On April 20, 2018, Mr. Knighten had a CT scan. Dkt. 25-1 at 120. The technician was

  unable to use IV contrast, so the scan was performed with oral contrast only. Id. Dr. Byrd followed

  up with Mr. Knighten on April 25, 2018. Id. at 49. Dr. Byrd told Mr. Knighten that the results were

  remarkable for a large amount of stool in the colon. Id. at 3, 49. Dr. Byrd's treatment notes reflect

  that Mr. Knighten claimed that the excess stool would not have happened if Dr. Byrd had given

  him Lomotil instead of Imodium and stated that he was having 20 bowel movements a day. Id. at

  49. The treatment notes reflect that Dr. Byrd assessed Mr. Knighten as having "difficulty passing

  stool," discontinued Imodium, and ordered lactulose. 9 Id. at 51. They also reflect that Dr. Byrd

  ordered another CT scan with contrast to evaluate Mr. Knighten's unexplained weight loss. Id. Dr.

  Byrd also ordered another stool sample because the previous stool studies he had ordered had not

  been performed by the lab. Id.




  9
   Lactulose      is     a      synthetic    sugar      used       to     treat     constipation.   See
  https://medlineplus.gov/druginfo/meds/a682338.html (last visited March 20, 2020).

                                                    10
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 11 of 28 PageID #: 755




          Mr. Knighten had another CT scan on May 25, 2018. Id. at 117. This time, the provider

  was able to use IV contrast. Id. The report for the scan does not mention hookworms (or any other

  kind of worm or parasite). Id. at 118–19. Dr. Byrd met with Mr. Knighten to discuss the scan on

  May 30, 2018. Id. at 3, 66. Dr. Byrd explained that the scan showed an increased colonic stool

  volume; a mid abdominal segmental small bowel adynamic ileus; 10 and a nonspecific presacral

  soft tissue abnormality, which suggested inflammatory or infectious change. Id. at 66, 118. Dr.

  Byrd believed the amount of stool in Mr. Knighten's colon was inconsistent with his complaints

  of diarrhea, but Mr. Knighten believed it was because Dr. Byrd discontinued Pamelor and started

  Bentyl and Imodium. 11 Id. at 3, 66. Dr. Byrd explained that using medications that could slow

  motility through the gut (like Pamelor, Lomotil, or Imodium) would be a bad idea. Id. Mr.

  Knighten reported good results from using probiotics in the past, so Dr. Byrd agreed to provide

  them for him. Id. Mr. Knighten also asked for an evaluation with a gastroenterologist based on the

  CT scan results, and Dr. Byrd agreed. Id. at 66.

          During the May 30 appointment, Dr. Byrd and Mr. Knighten also discussed Mr. Knighten's

  dizziness and fainting spells. Id. at 67. Mr. Knighten reported multiple episodes since the last visit.

  Id. Dr. Byrd noted that Pamelor had been discontinued since their last visit without resolution. Id.

  He also noted that blood work performed on May 3 showed that Mr. Knighten's hemoglobin levels

  had improved and that his ESR had normalized. Id. Dr. Byrd ordered another ECG and also ordered

  orthostatic blood pressure measurements. Id. Dr. Byrd also decided to decrease Mr. Knighten's

  dose of Calan because it can cause orthostatic hypotension and contribute to gastrointestinal


  10
     Ileus means lack of movement. See Dkt. 25-1 at 3.
  11
     In his response and surreply, Mr. Knighten states that he told Dr. Byrd the CT scans showed a large
  amount of stool in the colon because he took extra Imodium before the scans in an attempt to induce
  constipation so that he would not have to miss the scan appointments due to his recurrent diarrhea. Unsworn
  statements are not admissible at summary judgment, see Collins, 462 F.3d at 760 n.1, and the Court does
  not credit these statements here.

                                                      11
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 12 of 28 PageID #: 756




  motility issues. Id. at 3, 68. Dr. Byrd believed the risk of increasing symptoms associated with Mr.

  Knighten's irritable bowel syndrome was outweighed by the potential benefit of decreasing Mr.

  Knighten's dizziness and fainting spells. Id. at 3. Dr. Byrd also ordered compression stockings for

  Mr. Knighten. Id. at 3, 68. According to Mr. Knighten, Dr. Byrd gave him the compression

  stockings after he complained that his toes would tingle when he used the toilet, saying that they

  were for poor circulation. Dkt. 51 at 107.

         Mr. Knighten's medical records show that Betamethasone cream was added as a

  prescription around June 12, 2018. See Dkt. 25-1 at 78 (Betamethasone first appearing on Mr.

  Knighten's medication lists). In an affidavit, Dr. Byrd stated that he prescribed Betamethasone to

  treat Mr. Knighten's skin condition. Id. at 5.

         Mr. Knighten had a repeat ECG on June 15, 2018. Id. at 115. The results were normal. Id.

  at 4, 115. A medical staff member also performed orthostatic blood pressure measurements

  (measuring the blood pressure while lying down, sitting, and standing) on June 15. Id. at 114. Dr.

  Byrd found those results to be unremarkable. Id. at 4, 114.

         Mr. Knighten saw a gastroenterologist on June 20, 2018. Id. at 113. The gastroenterologist

  recommended a colonoscopy. Id. at 4, 113.

         Dr. Byrd saw Mr. Knighten on June 29, 2018 and told him that the gastroenterologist had

  recommended a colonoscopy. Id. at 4, 94. Dr. Byrd wrote in his treatment notes that he would

  request a colonoscopy. Id. at 96. During the visit, Dr. Byrd and Mr. Knighten also discussed Mr.

  Knighten's weight loss, with Dr. Byrd noting that Mr. Knighten had gained five pounds in the last

  month. Id. at 4, 94. Dr. Byrd also wrote in his treatment notes that Mr. Knighten's most recent CT

  scan results suggested the probable recurrence of significant anorectal stenosis. Id. at 94. During

  the visit, Mr. Knighten repeated his belief that he had a parasitic infection and noted that the lab



                                                   12
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 13 of 28 PageID #: 757




  technicians kept processing his stool samples incorrectly. Id. at 94. Dr. Byrd wrote in his treatment

  notes that he simply did not believe that Mr. Knighten had a parasitic infection, but rather seborrhea

  of the face and significant production of skin oil. Id. at 94. He noted that Mr. Knighten's skin had

  improved significantly after he prescribed Betamethasone and Cleocin. Id. He also noted that Mr.

  Knighten requested more Betamethasone because the tube Dr. Byrd prescribed lasted only two

  weeks. Id.

         During the June 29 visit, Mr. Knighten also reported that he had not fainted since the last

  visit but explained that he still had dizzy spells, during which he stopped what he was doing and

  squatted down until the dizzy spell passed. Dkt. 51 at 105:2–12. Dr. Byrd noted that Mr. Knighten's

  ECF and orthostatic vital signs were unremarkable. Dkt. 25-1 at 94. He opined that discontinuing

  Pamelor and reducing the dose of Flomax and Calan seemed to have resolved the orthostatic

  hypotension and fainting spells. Id. at 4, 94. Mr. Knighten requested an increase to his Calan dose

  because Calan was helpful for diarrhea. Id. at 94. Dr. Byrd cautioned him about the danger of

  dizziness and fainting spells but agreed to increase the dose on the condition that Mr. Knighten

  inform the medical department if the dizziness and fainting recurred. Id.

         Mr. Knighten had a colonoscopy on July 25, 2018. Id. at 108. The doctor could not use a

  normal colonoscope because of anal stenosis. Id. Instead, a pediatric colonoscope was inserted. Id.

  The doctor found anal stricture on digital rectal exam, but the exam was otherwise normal. Id.

  Based on the colonoscopy report, Dr. Byrd planned to send Mr. Knighten to a colorectal surgeon

  to see if he was a candidate for anoplasty to release the stricture. Id. at 4. Mr. Knighten ultimately

  underwent surgery to release the stricture in the fall of 2018. See Dkt. 51 at 95 (noting at November

  5, 2018, deposition that rectum was dilated a few weeks ago).




                                                   13
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 14 of 28 PageID #: 758




         Dr. Byrd saw Mr. Knighten again at the chronic care clinic on June 12, 2019. Dkt. 48-2 at

  2. He had not reported a fainting episode in over a year, although he said he sometimes felt dizzy

  and had to sit down to wait for the episode to pass. Id. Dr. Byrd opined that such symptoms are

  common in patients with orthostatic hypotension. Id. In his affidavit, Dr. Byrd stated that they

  continue to work together to adjust Mr. Knighten's medications to relieve his gastrointestinal

  symptoms without causing further dizziness or fainting. Id. He also stated that Mr. Knighten

  reported that the corticosteroid he prescribed for Mr. Knighten's skin rash had provided excellent

  results. Id. He opined that there was no clinical indication that Mr. Knighten had hookworms or

  another parasite. Id. He stated that Mr. Knighten's anal stricture is stable and that his weight has

  increased and is stable. Id.

         Mr. Knighten admits that the symptoms associated with what he believes to be a parasitic

  infection had resolved by August or September 2018, see dkt. 51 at 92:7–12, but denies that Dr.

  Byrd's prescribed treatments were helpful, see id. at 92:15–20. Instead, he attributes the

  improvement in his condition to three factors: (1) washing his skin with an ointment called "Care

  All Muscle and Joint Vanishing Scent Gel Quick Relief" that he bought from the commissary; (2)

  putting garlic powder on all his food because his cousin told him that garlic powder is a home

  remedy for parasites; and (3) taking the liquid laxatives Dr. Byrd prescribed for constipation to

  "clear [his] system out." Id. at 52:1–23, 88:3–25.

         As reflected in Dr. Byrd's treatment notes, there were problems in the execution of his

  orders for stool samples. According to Mr. Knighten, he provided a sample, but the lab would not

  process it because Mr. Knighten's name was not on the sample by the time it reached the lab. Dkt.

  51 at 70:7–21. Mr. Knighten's sister called Nurse Hobson about the problem, and Nurse Hobson

  sent another nurse to collect another sample. Id. at 70:22–23, 71:10–14. Mr. Knighten provided



                                                  14
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 15 of 28 PageID #: 759




  another sample, but, this time, the sample could not be tested because the nurse who collected it

  failed to put it in the freezer after it was collected. Id. at 71:1–5. Mr. Knighten's sister called Nurse

  Hobson again, and she again sent another nurse to collect a sample. Id. at 71:10–14. That sample

  also apparently was not tested, although the reason is not disclosed by the record. Mr. Knighten

  admits that Nurse Hobson had no personal involvement in the apparent mishandling of his stool

  samples. Id. at 71:15–72:11. In an affidavit, Dr. Byrd stated that hookworms would have been

  identified on the two CT scans and colonoscopy that Mr. Knighten had in 2018. Dkt. 25-1 at 5. At

  his deposition, Mr. Knighten testified that he asked the doctor who performed the colonoscopy

  whether they were testing for parasites and he told him that the purpose of the colonoscopy was

  only to check for cancer. Dkt. 51 at 94:15–95:7. 12

          At his deposition, Mr. Knighten also testified that he kept telling Dr. Byrd to send him back

  to the place he previously had dilation surgery because he was having the same problem. Id. at

  91:9–14. He testified, "I kept trying to tell him about my medication, about going out to be dilated.

  He didn't want to do it. I kept trying to tell him about . . . my problem with the diarrhea and all of

  that. Instead of doing something about it, he cut the meds off, he discontinued the medication." Id.

  at 91:10–16. He also complained that Dr. Byrd never sent him to be treated for parasites or another

  type of organism. Id.at 92:5–12. Finally, he testified that he told Dr. Byrd that he had dizziness

  and fainting spells before he began taking Pamelor and Calan; that he told Dr. Byrd that decreasing

  Pamelor and Calan did not help with his dizziness; and that he thought Dr. Byrd was deliberately




  12
     In his unsworn response brief, Mr. Knighten also claims that the doctors who performed his CT scans
  also told him that they were testing only for cancer. Dkt. 55 at 9. Such unsworn statements are not
  admissible at summary judgment, see Collins, 462 F.3d at 760 n.1, and the Court does not credit them.
  Regardless, these statements are also inadmissible hearsay to the extent they are offered for the truth of the
  matter asserted. See Carlisle, 576 F.3d at 655–56.

                                                       15
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 16 of 28 PageID #: 760




  indifferent because he is still having dizzy spells but has not seen an outside doctor about them.

  Id.at 91:19–92:4, 100:11–18, 102:2–10, 103:4–7.

                                            III.    Discussion

         Mr. Knighten asserts Eighth Amendment medical care claims against the Medical

  Defendants. At all times relevant to Mr. Knighten's claim, he was a convicted offender.

  Accordingly, his treatment and the conditions of his confinement are evaluated under standards

  established by the Eighth Amendment's proscription against the imposition of cruel and unusual

  punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment

  a prisoner receives in prison and the conditions under which he is confined are subject to scrutiny

  under the Eighth Amendment.").

         Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

  conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

  of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

  Farmer v. Brennan, 511 U.S. 825, 832 (1994). To prevail on an Eighth Amendment deliberate

  indifference medical claim, a plaintiff must demonstrate two elements: (1) he suffered from an

  objectively serious medical condition; and (2) the defendant knew about the plaintiff's condition

  and the substantial risk of harm it posed but disregarded that risk. Id. at 837; Pittman v. Cty. of

  Madison, 746 F.3d 766, 775 (7th Cir. 2014). "To determine if the Eighth Amendment has been

  violated in the prison medical context, [courts] perform a two-step analysis, first examining

  whether a plaintiff suffered from an objectively serious medical condition, and then determining

  whether the individual defendant was deliberately indifferent to that condition." Petties v. Carter,

  836 F.3d 722, 727–28 (7th Cir. 2016) (en banc).




                                                   16
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 17 of 28 PageID #: 761




         For purposes of summary judgment, the Medical Defendants do not dispute that Mr.

  Knighten suffered from serious medical conditions under the Eighth Amendment; instead, they

  argue that they were not deliberately indifferent to those conditions. See dkt. 47 at 14–20.

         "[C]onduct is 'deliberately indifferent' when the official has acted in an intentional or

  criminally reckless manner, i.e., the defendant must have known that the plaintiff was at serious

  risk of being harmed [and] decided not to do anything to prevent that harm from occurring even

  though he could have easily done so." Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

  (internal quotation marks and quoted authority omitted). "If a risk from a particular course of

  medical treatment (or lack thereof) is obvious enough, a factfinder can infer that a prison official

  knew about it and disregarded it." Petties, 836 F.3d at 729. But "in cases where unnecessary risk

  may be imperceptible to a lay person[,] a medical professional's treatment decision must be such

  a substantial departure from accepted medical judgment, practice, or standards as to demonstrate

  that the person responsible did not base the decision on such a judgment." Id. (internal quotation

  marks and quoted authority omitted). In other words, "[a] medical professional is entitled to

  deference in treatment decisions unless no minimally competent professional would have

  [recommended the same] under those circumstances." Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.

  2014) (internal quotation marks and quoted authority omitted). "Disagreement between a prisoner

  and his doctor, or even between two medical professionals, about the proper course of treatment

  generally is insufficient, by itself, to establish an Eighth Amendment violation." Id.

  A.     Nurse Hobson

         Mr. Knighten deliberate indifference claim against Nurse Hobson arises from the

  examination that took place in approximately late January 2018. See dkt. 55 at 10. But the

  undisputed evidence shows that Nurse Hobson did not examine Mr. Knighten. Instead, after



                                                   17
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 18 of 28 PageID #: 762




  learning that Mr. Knighten was complaining about having bugs on his skin, she called Mr.

  Knighten to the infirmary and served as a witness while another provider (who was probably a

  physician or nurse practitioner) examined him. That provider said that Mr. Knighten had

  blackheads, and Nurse Hobson agreed after seeing the discharge that the provider had removed

  from Mr. Knighten's back.

         This is not a case where the risk from Nurse Hobson's acquiescence in the provider's

  decision not to provide treatment is obvious to a layperson. Thus, Nurse Hobson's decisions are

  entitled to a great deal of deference. See Petties, 836 F.3d at 729; Pyles, 771 F.3d at 409. Further,

  there is no evidence that Nurse Hobson knew or even suspected that Mr. Knighten was suffering

  from anything more blackheads; no evidence that she disregarded a risk of serious harm to him;

  and no evidence that her chosen course of action (asking a provider to examine him and then

  sending him away without immediate treatment) was a substantial departure from accepted

  medical practice. The fact that Mr. Knighten disagreed with the conclusion that he had blackheads

  is not sufficient on its own to support an Eighth Amendment deliberate indifference claim. See

  Pyles, 771 F.3d at 409. As such, Mr. Knighten's deliberate indifference claims against Nurse

  Hobson fail.

         At his deposition, Mr. Knighten also testified that he was suing Nurse Hobson because he

  believed she was the nursing supervisor and, thus, responsible for the problems the medical staff

  apparently experienced in collecting a usable stool sample from him. Dkt. 51 at 72:3–11, 76:9–

  78:7. He does not renew that argument in his response brief but even if he did, it fails because the

  undisputed evidence shows that Nurse Hobson is not the nursing supervisor. And even if she were,

  she could not be held vicariously liable for the failings of her subordinates. See Paine v. Cason,

  678 F.3d 500, 512 (7th Cir. 2012). Instead, she can only be held liable for her own actions. Id.



                                                   18
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 19 of 28 PageID #: 763




  Here, the undisputed evidence shows that, whenever Mr. Knighten's sister contacted Nurse Hobson

  about a failed stool sample, Nurse Hobson sent a staff member to collect another sample. Such

  facts do not support a claim of deliberate indifference.

         Accordingly, Nurse Hobson's motion for summary judgment is granted.

  B.     Dr. Byrd

         1.      Complaints of Parasitic Infection

         Mr. Knighten contends that Dr. Byrd was deliberately indifferent to his complaints that he

  had a parasitic infection because Dr. Byrd never treated him (or sent him out to be treated) for

  parasites or any other type of organism. Dkt. 51 at 92:7–12. But that's not what the undisputed

  evidence shows. When Mr. Knighten complained about having bugs on his skin, Dr. Byrd

  examined him and found only blackheads. Dr. Byrd did not believe that Mr. Knighten had a

  parasitic infection because such an infection would cause significant skin inflammation, not just

  the white debris he was expressing from his pores. Dr. Byrd nonetheless ordered stool samples so

  that Mr. Knighten could be tested for parasites. The tests were never completed, but no evidence

  suggests that Dr. Byrd was responsible for that failure. Moreover, Mr. Knighten ultimately had

  two CT scans and a colonoscopy, all of which Dr. Byrd believes would have shown hookworms

  if they had been present. Finally, the undisputed evidence shows that Mr. Knighten's skin condition

  resolved after Dr. Byrd prescribed Cleocin and Betamethasone to treat blackheads.

         On these facts, no reasonable jury could conclude that Dr. Byrd was deliberately indifferent

  to Mr. Knighten's complaints about having a parasitic infection. Instead, the facts show that Dr.

  Byrd took the complaints seriously, investigated them, and ultimately concluded that Mr. Knighten

  had another condition (blackheads) and treated him for that condition. As with Nurse Hobson, this

  is not a case where the risk of failing to treat for a parasitic infection is obvious; thus, Dr. Byrd's



                                                    19
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 20 of 28 PageID #: 764




  decisions are entitled to considerable deference. See Petties, 836 F.3d at 729; Pyles, 771 F.3d at

  409. Further, there is no evidence that Dr. Byrd knew Mr. Knighten had a parasitic infection; that

  he disregarded a serious risk of harm to Mr. Knighten; or that his chosen course of treatment was

  a substantial departure from accepted medical practice. The fact that Mr. Knighten believes he had

  a parasitic infection instead of blackheads is insufficient to support an Eighth Amendment claim.

  See Pyles, 771 F.3d at 409. As such, Mr. Knighten's claim that Dr. Byrd was deliberately

  indifferent to his complaints about having a parasitic infection fail.

         Mr. Knighten contends that there is a genuine issue of material fact because he asked the

  doctor who performed his colonoscopy whether they were testing for parasites and the doctor told

  him that the colonoscopy was intended only to detect the recurrence of cancer. Dkt. 51 at 94:15–

  95:7; see also dkt. 55 at 9. Such inadmissible hearsay cannot be considered at summary judgment.

  See Carlisle, 576 F.3d at 655–56. Regardless, the fact that the doctor who performed the

  colonoscopy told Mr. Knighten that he was being screened for cancer, not parasites, does not

  undermine Dr. Byrd's sworn statements that he believed the colonoscopy (and the CT scans) would

  have revealed the existence of parasites if they had existed.

         Mr. Knighten also disputes that Dr. Byrd's course of treatment was effective, claiming that

  he treated himself by using an over-the-counter gel on his skin, adding garlic powder to his food,

  and using a liquid laxative to clear out his system. Dkt. 52:1–23, 88:3–25. Any dispute about the

  reason for Mr. Knighten's recovery is, however, immaterial because Mr. Knighten does not

  designate admissible evidence showing that he told Dr. Byrd about his self-help remedies or other

  evidence from which a jury could infer that Dr. Byrd knew his course of treatment was not

  working. Instead, the undisputed record evidence shows that Mr. Knighten's condition improved

  after Dr. Byrd prescribed Betamethasone, that Mr. Knighten asked Dr. Byrd for more



                                                   20
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 21 of 28 PageID #: 765




  Betamethasone, and that Mr. Knighten's condition had resolved by August or September 2018. On

  those facts, no reasonable jury could conclude that Dr. Byrd was deliberately indifferent to the

  possibility that Mr. Knighten had a parasitic infection, even if it believed that Mr. Knighten had

  cured himself.

         Finally, Mr. Knighten complains that Dr. Byrd laughed at him and said he was going crazy

  because he had been locked up too long. Dkt. 55 at 9; see also dkt. 51 at 108:18–24. The Court

  accepts, as it must, Mr. Knighten's account. While such a comment would be insensitive, no

  reasonable jury could infer from it that Dr. Byrd knew there was a substantial risk of harm to Mr.

  Knighten and decided to do nothing about it. See Townsend v. Cooper, 759 F.3d 678, 690 (7th Cir.

  2014) (concluding that doctor's remark that plaintiff was faking his symptoms did not support

  conclusion that she was deliberately indifferent); Karraker v. Kankakee Cty. Sheriff's Dep't, 65

  F.3d 170 (table), 1995 WL 508075, at *4 (7th Cir. 1995) ("While relations between the plaintiff

  and [the nurse] may have been frosty (she evidently thought he was a chronic complainer; he

  believed he was receiving inferior treatment), an inmate is not constitutionally entitled to a warm

  bedside manner.").

         Accordingly, Dr. Byrd's motion for summary judgment as to Mr. Knighten's claim that he

  was deliberately indifferent to Mr. Knighten's complaints about a possible parasitic infection is

  granted.

  2.     Gastrointestinal Issues and Dizziness/Fainting Spells

         Mr. Knighten also contends that Dr. Byrd was deliberately indifferent to his gastrointestinal

  issues (diarrhea and weight loss) and his dizziness and fainting spells. The Court treats these

  conditions together because Dr. Byrd's treatment of them was interrelated.




                                                  21
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 22 of 28 PageID #: 766




         The undisputed evidence shows that Dr. Byrd first became aware of Mr. Knighten's

  dizziness and fainting spells in late December 2017. He thought Mr. Knighten's symptoms were a

  classic presentation of orthostatic hypotension and noted that Mr. Knighten was taking some

  medications that could cause orthostatic hypotension. He ordered a chest X-ray, an ECG, and

  bloodwork to further investigate the problem. While the chest X-ray was normal, the ECG returned

  findings consistent with orthostatic hypotension. Dr. Byrd then started adjusting the medications

  Mr. Knighten took to control his diarrhea because those medications are known to cause orthostatic

  hypotension. The adjustments were not always immediately successful, but Dr. Byrd continued to

  adjust Mr. Knighten's medications, ordered a follow-up ECG and bloodwork, and provided Mr.

  Knighten with compression stockings. Eventually, they arrived at a point where Mr. Knighten was

  not fainting anymore (although he still felt dizzy sometimes), and his ECG, bloodwork, and

  orthostatic vital signs were normal. Dr. Byrd believed that this improvement was attributable to

  his reduction of Mr. Knighten's diarrhea medications. Although he recognized that reducing the

  diarrhea medications could increase Mr. Knighten's diarrhea, he thought that risk was outweighed

  by the potential benefit of reducing Mr. Knighten's dizziness and fainting spells. After Mr.

  Knighten's fainting spells had improved, Dr. Byrd also honored Mr. Knighten's request to increase

  one of the medications he took to control his diarrhea after warning him about the risk that the

  dizziness and fainting could worsen.

         In the meantime, he took steps to investigate and treat Mr. Knighten's gastrointestinal

  issues. He prescribed Bentyl and Imodium for diarrhea but discontinued the Bentyl and added fiber

  after Mr. Knighten complained that Bentyl was making things worse. He also ordered a CT scan

  to investigate Mr. Knighten's weight loss. When the first CT scan was not entirely successful

  (because the provider could not use IV contrast), he ordered another one. And, while he waited for



                                                 22
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 23 of 28 PageID #: 767




  the second scan, he acted on the findings from the first scan by taking steps to help Mr. Knighten

  pass stool more effectively. After the second CT scan, Dr. Byrd honored Mr. Knighten's request

  for a referral to a gastroenterologist and also gave Mr. Knighten probiotics. When the

  gastroenterologist recommended a colonoscopy, Dr. Byrd ordered it. And, when the colonoscopy

  showed an anal stricture, Dr. Byrd sent Mr. Knighten to a surgeon to have the problem corrected.

          On this record, no reasonable jury could find that Dr. Byrd was deliberately indifferent to

  Mr. Knighten's conditions. Instead, the evidence shows that Dr. Byrd was trying to balance two

  problems—Mr. Knighten's gastrointestinal conditions and the dizziness and fainting that he

  believed were caused by the medications used to control the gastrointestinal conditions. As with

  Mr. Knighten's complaints about a parasitic infection, this is not a case where the risk from Dr.

  Byrd's course of treatment is obvious to a layperson. Thus, his decisions are entitled to a great deal

  of deference. See Petties, 836 F.3d at 729; Pyles, 771 F.3d at 409. 13 There is, however, no evidence

  that Dr. Byrd's chosen course of treatment represented a substantial departure from accepted

  medical practice or that he knew about and disregarded a substantial risk of harm to Mr. Knighten.

          Mr. Knighten contends that there is a genuine issue of material fact as to whether his

  symptoms were a classic presentation of orthostatic hypotension because he suffered such spells

  before he ever began taking the medications Dr. Byrd thought were responsible for the problem.

  Dkt. 55 at 5. This amounts to a disagreement with Dr. Byrd's diagnosis of the problem, which is



  13
    In his response, Mr. Knighten suggests that Dr. Byrd was not actually exercising his medical judgment,
  but instead that "[t]he outside Colorectal Surgeon, and CT scans and Colonoscopies was all something that
  Dr. Byrd was forced to do, because Plaintiff had filed a Civil Complaint because Dr. Byrd had allowed the
  Plaintiff to suffer for a long period of time." Dkt. 55 at 1. Unsworn speculation of this kind is not admissible
  at summary judgment. See Collins, 462 F.3d at 760 n.1; Stagman, 176 F.3d at 995. Moreover, the record
  shows that Dr. Byrd ordered the CT scans, sent Mr. Knighten to the gastroenterologist, and decided to order
  the colonoscopy before the clerk screened Mr. Knighten's complaint on July 2, 2018, and before the clerk
  issued a Notice of Lawsuit and Request of Waive Service of a Summons to Dr. Byrd on July 3, 2018. See
  dkts. 12, 13. There is no evidence that Dr. Byrd knew about the lawsuit before that date.

                                                        23
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 24 of 28 PageID #: 768




  not enough to sustain an Eighth Amendment deliberate indifference claim absent some evidence

  that Dr. Byrd's attempts to control what he believed to be orthostatic hypotension represented a

  substantial departure from accepted medical standards. See Pyles, 771 F.3d at 409. There is no

  such evidence here.

         Mr. Knighten also complains that Dr. Byrd never sent him to an outside doctor or ordered

  an MRI to determine the cause of his dizziness and fainting spells. Dkt. 51 at 91:19–21; dkt. 55 at

  1. He notes that he told Dr. Byrd that he was still getting dizzy, even though he had found a way

  to avoid passing out entirely. Dkt. 51 at 105:2–12. The Court understands this as an argument that

  Dr. Byrd persisted with his course of treatment even though he knew it was ineffective. A physician

  may violate the Eighth Amendment if he doggedly persists with a course of treatment that he

  knows to be ineffective. See, e.g., Goodloe v. Sood, 947 F.3d 1026, 1031–32 (7th Cir. 2020)

  (reversing grant of summary judgment for physician who prescribed inmate medication for almost

  a year without any signs of improvement before referring inmate to outside specialist and then

  decided to return to the ineffective medication for at least two more months after the specialist

  referral had to be canceled rather than immediately sending the inmate to another specialist;

  reasoning that the record supported a finding that the physician persisted with the ineffective

  treatment knowing it was not working); Greeno v. Daley, 414 F.3d 645, 654–55 (7th Cir. 2005)

  (reversing grant of summary judgment for medical providers where possibility of an ulcer was

  noted on the inmate's chart but providers failed to test for that condition and instead doggedly

  persisted with an obviously ineffective course of treatment for more than a year without trying to

  find out what was wrong before finally sending the inmate to a specialist, who found that the

  inmate had an ulcer).




                                                  24
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 25 of 28 PageID #: 769




         Here, however, there is no designated evidence from which a reasonable jury could infer

  that Dr. Byrd doggedly persisted with a course of treatment even though he knew it was ineffective.

  There is no evidence that Dr. Byrd knew or suspected that Mr. Knighten's dizziness and fainting

  were caused by something other than orthostatic hypotension from Mr. Knighten's other

  medications. And there is no evidence that Dr. Byrd knew his chosen treatment for Mr. Knighten's

  dizziness and fainting was ineffective. Instead, the record shows that Mr. Knighten's ECG results

  returned to normal after treatment and that Mr. Knighten stopped fainting (even if he still got

  dizzy). This is also not a case where Dr. Byrd ignored Mr. Knighten's ongoing complaints about

  dizziness. Rather, the record shows that he was trying to balance Mr. Knighten's complaints of

  dizziness against Mr. Knighten's need (and requests for) for medications that could cause dizziness.

  These are medical judgments that do not violate the Constitution. See Duckworth v. Ahmad, 532

  F.3d 675, 682 (7th Cir. 2008) (affirming grant of summary judgment to physician who

  hypothesized that inmate had urinary tract infection and treated him accordingly, even though it

  later turned out that inmate had cancer; distinguishing Greeno and reasoning, "The evidence here

  indicates that . . .[the doctor] did not think [the inmate's] condition was anything more serious than

  a urinary tract infection. These are the kinds of medical assessments doctors can make without

  running afoul of the Constitution.").

         Mr. Knighten also argues that Dr. Byrd was deliberately indifferent to his gastrointestinal

  conditions because Dr. Byrd would not listen to him about his need for medicine to control his

  diarrhea and simply cut off the medications used to control his diarrhea rather than doing

  something about the problem. Dkt. 51 at 91:12–16. It is true that Dr. Byrd reduced the medications

  used to control Mr. Knighten's diarrhea. But no reasonable jury could infer deliberate indifference

  from that fact. Viewed in context, the undisputed facts show that Dr. Byrd first reduced the



                                                   25
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 26 of 28 PageID #: 770




  medications used to control diarrhea because he was trying to treat Mr. Knighten's dizziness and

  fainting spells and later continued on that course because he believed Mr. Knighten was

  constipated and needed help moving stool out of his gut. While Mr. Knighten may not have agreed

  with that course of treatment, such disagreement does not support an Eighth Amendment claim on

  its own. See Pyles, 771 F.3d at 409.

         In addition, Mr. Knighten contends that Dr. Byrd was deliberately indifferent to his

  gastrointestinal conditions because he "kept telling Dr. Byrd, send [him] back to the same place

  [he] went [for dilation surgery] because [he was] having the same problem" but Dr. Byrd "didn't

  want to do it." Dkt. 51 at 91:10–12. The undisputed facts establish that Dr. Byrd did, in fact, send

  Mr. Knighten to have dilation surgery, so the Court understands this as a complaint that Dr. Byrd

  pursued testing rather than immediately referring Mr. Knighten for surgery when Mr. Knighten

  suggested the possibility. An inexplicable delay in responding to an inmate's serious medical

  condition can reflect deliberate indifference, especially if the delay exacerbates the inmate's

  medical condition or unnecessarily prolongs suffering. Goodloe, 947 F.3d at 1031. Mr. Knighten

  does not designate evidence showing when he asked Dr. Byrd to send him for dilation surgery, so

  the record is insufficient to support a finding of inexplicable delay. Mr. Knighten's claim creates,

  at best, a metaphysical doubt as to when Dr. Byrd knew he needed to refer Mr. Knighten for

  dilation surgery, which is insufficient to avoid summary judgment. See Matsushita, 475 U.S. at

  586.

         Moreover, no reasonable jury could infer deliberate indifference because Dr. Byrd failed

  to immediately refer Mr. Knighten for dilation surgery. Although the process took some time, the

  delay was not inexplicable; instead, the undisputed facts show that Dr. Byrd was pursuing testing

  to determine the best course of action. Compare with Goodloe, 947 F.3d at 1032 (finding



                                                  26
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 27 of 28 PageID #: 771




  inexplicable delay where physician failed to refer inmate to new specialist for three months after

  original specialist appointment was canceled without explanation despite inmate filing complaint

  two weeks after the original specialist appointment was canceled). Absent some evidence that Dr.

  Byrd's decision to pursue testing represented a substantial departure from accepted medical

  standards or other evidence that Dr. Byrd was not actually exercising his medical judgment, his

  medical decisions are entitled to deference and cannot support an Eighth Amendment claim. Cf.

  Lloyd v. Moats, 721 F. App'x 490, 494 (7th Cir. 2017) ("[A] delay in ordering tests must be

  evaluated in light of the entire record to determine if it evidences deliberate indifference: The

  question whether an X-ray or additional diagnostic techniques or forms of treatment is indicated

  is a classic example of a matter for medical judgment. A medical decision not to order an X-ray,

  or like measures does not represent cruel and unusual punishment." (internal quotation marks,

  quoted authority, and alteration omitted)).

         Finally, Mr. Knighten contends that Dr. Byrd was deliberately indifferent because he

  "shouldn't have been prescribing any kind of medication to [Mr. Knighten] until after December

  15, 2018." Dkt. 55 at 16. In support, he relies on documents showing that Dr. Byrd voluntarily

  surrendered the certificate he needed to prescribe controlled substances in February 2015 and that

  his medical license was placed on indefinite probation beginning in January 2017 and continuing

  until at least December 15, 2018. See dkt. 55-1 at 33, 35–39. Assuming the authenticity and

  admissibility of these documents, Mr. Knighten still has not created a genuine issue of material

  fact because the documents show only that Dr. Byrd was on probation and that he could not

  prescribed controlled substances—not, as Mr. Knighten contends, that Dr. Byrd could not

  prescribe any medication at all. Mr. Knighten also does not designate evidence suggesting that Dr.

  Byrd improperly prescribed controlled substances.



                                                 27
Case 2:18-cv-00245-JPH-MJD Document 64 Filed 07/20/20 Page 28 of 28 PageID #: 772




         Accordingly, Dr. Byrd's motion for summary judgment as to Mr. Knighten's claims of

  deliberate indifference to his gastrointestinal conditions and his dizziness and fainting spells is

  granted.

                                          IV.     Conclusion

         The clerk is directed to update the names of the Medical Defendants' names on the docket

  to Dr. Samuel Byrd and Nurse Kimberly Hobson. The clerk is directed to update Mr. Knighten's

  address consistent with the distribution portion of this Entry.

         For the reasons stated above, the Medical Defendants' motion for summary judgment, dkt.

  [46], is GRANTED. The claims against Dr. Byrd and Nurse Hobson are dismissed with

  prejudice. Consistent with this ruling, the clerk shall terminate Dr. Byrd and Nurse Hobson as

  defendants.

         No partial final judgment shall issue at this time.

  SO ORDERED.

  Date: 7/20/2020




  Distribution:

  UNDRAY KNIGHTEN
  DOC #111206
  INDIANA STATE PRISON - Inmate Mail/Parcels
  One Park Row
  Michigan City, IN 46360

  All Electronically Registered Counsel




                                                   28
